June 01, 2007


Mr. Daniel Nesbitt MacLemore IV
Fulbright Winniford, P.C.
P. O.  Box 445
Waco, TX 76703
Mr. Rod S. Squires
Williams Squires Wren Brown & Gilliland, L.L.P.
7901 Fish Pond Road, 2nd Floor
Waco, TX 76710

RE:   Case Number:  05-0108
      Court of Appeals Number:  10-02-00326-CV
      Trial Court Number:  99-609-3

Style:      DAUGHTERS OF CHARITY HEALTH SERVICES OF WACO, A TEXAS
      CORPORATION D/B/A PROVIDENCE HEALTH CENTER
      v.
      DONALD LINNSTAEDTER AND KENNETH BOLEN

Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  opinion  and
judgment in the above-referenced cause.  (Justice Willett not sitting)


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Sharri Roessler      |
|   |Mr. Joe Johnson          |
|   |Mr. Thomas B. Hudson Jr. |
|   |The Honorable Thomas W.  |
|   |Gray                     |
|   |Mr. P. M. Schenkkan      |